          Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 1 of 17




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )
                                              )
              -vs-                            )      No. CR-20-168-G
                                              )
CHRISTOPHER STEVEN LEDBETTER,                 )
                                              )
                     Defendant.               )

                UNITED STATES’ SENTENCING MEMORANDUM

       COMES NOW the plaintiff, United States of America, by Timothy J. Downing,

United States Attorney for the Western District of Oklahoma, through Matt Dillon and

Jessica L. Perry, Assistant United States Attorneys, and presents to the Court this

sentencing memorandum for the benefit and use of the court in fashioning a correct and

appropriate sentence in this case.

       The United States Probation Office (USPO) has computed Mr. Ledbetter’s guideline

calculation and concluded in the revised final presentence report (PSR) [Doc. 37] that,

based on a total offense level of 25 and a criminal history category of I, the guideline

imprisonment range is 57 to 71 months. PSR ¶ 111. As set forth below, the United States

believes the USPO correctly calculated Mr. Ledbetter’s advisory guideline range, and a

sentence at the top of the advisory guideline range is sufficient but not greater than

necessary to satisfy the Section 3553(a) sentencing factors.
          Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 2 of 17




                              TOTAL OFFENSE LEVEL

       On June 26, 2020, Mr. Ledbetter pleaded guilty to a one-count Information charging

possession of a machinegun in violation of 18 U.S.C. § 922(o)(1). The applicable United

States Sentencing Guideline (USSG) is found in Section 2K2.1(a)(5), which applies a base

offense level of 18 if the offense involved a firearm described in 26 U.S.C. § 5845(a).

USSG § 2K2.1(a)(5). USPO placed Mr. Ledbetter’s base offense level at 18 because the

definition of “firearm” in 26 U.S.C. § 5845(a) includes “a machinegun.” PSR ¶ 42; see

also 26 U.S.C. § 5845(a). Section 2K2.1(b) details specific offense characteristics.

§ 2K2.1(b)(1)

       Subsection (b)(1) directs that “[i]f the offense involved three or more firearms,

increase as follows…(A) 3–7 firearms, add 2.” USSG § 2K2.1(b)(1). The guideline

incorporates the definition of “firearm” from 18 U.S.C. § 921(a)(3). Id. at Application

Note. 1. Firearm means “(A) any weapon (including a starter gun) which will or is designed

to or may readily be converted to expel a projectile by the action of an explosive; (B) the

frame or receiver of any such weapon; (C) any firearm muffler or firearm silencer; or (D)

any destructive device. Such term does not include an antique firearm.” 18 U.S.C.

§ 921(a)(3). Destructive device includes “any explosive, incendiary, or poison gas”

including a bomb, grenade, or similar device. 18 U.S.C. § 921(a)(4).

       Defendant admitted to, and USPO has held him accountable for, possessing a

machinegun and manufacturing four destructive devices (two grenades and two incendiary

devices (i.e. Molotov cocktails)). [Doc. 26]. The government submits Defendant should



                                            2
          Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 3 of 17




be held accountable for one additional machinegun and one additional destructive device. 1

On May 3, 2020, Defendant posted a video to Facebook depicting Close Quarters Battle

(CQB) training. PSR ¶ 18. See Exhibit 1, CQB Video. 2 The CQB video shows Defendant

and another individual shooting fully automatic AK-47-style carbines. Defendant later

admitted to FBI that he had modified both of the AK-47 style carbines in the video to shoot

fully automatic. PSR ¶ 31. Defendant stated that both of the fully automatic AK-47-style

carbines were ordered by him, registered to him, that he modified them, and that he

provided the second machinegun to his friend. LED_000606. See Exhibits 2 (three-part

video of Custodial Interview), and 3, FBI 302 of Custodial Interview.

       Defendant further admitted that he had made another grenade in addition to the two

located at his home, and that he had tested it to ensure that it worked. PSR ¶ 30. These

grenades were constructed to be used against law enforcement in the event “they hit me.”

Id. Defendant stated that he did not have time to make more. LED_000602. Defendant

exchanged messages with other individuals via Facebook Messenger related to guns and

explosives. In these messages, Defendant stated that:

          • December 29, 2019–

                 o Just working [sad face crying emoji] maybe make up some nades
                   [grenades] when I get off work.

                 o Hell yeah. And for sure I wanna try to make up enough to give out
                   some to everybody riding to VA.

1
 The government acknowledges that the additional two firearms will not impact the
advisory guideline.
2
 Videos are being presented to the Court without objection by Defendant. It was the
parties intention that the Court may view the materials prior to the sentencing hearing.
                                             3
         Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 4 of 17




                 o

                 o [When asked if they were smoke grenades or something else,
                   Defendant responded] Kinda like the old style myself [smile emoji]
                   nah legit frag grenades bro. Black powder with ammonium nitrate
                   and aluminum powder.

                 o I can get the shells for 10 bucks a piece here. Most important just
                   checking your fuze burn times and making sure you get a good 50 50
                   of black powder in there to accelerate the AN [ammonium nitrate].

                 o And you have to weld the bottom closed obviouslu [sic].

See Exhibit 4, Application for Search Warrant.

          • January 1, 2020–Defendant replied to a comment on a post: “[FBU 2] happy

             new years bro 😁😁 nah I am but in all seriousness explosives are not forgiving

             like other mechanical work, so nothing to not test in safe conditions or fuck

             around with maybes on. Nice to see at least one person on here actually

             understanding the dangers of incorrect fuzes, you are correct that will kill

             you. Ah shit look at that my first black market 😅😅 but yeah be safe man and

             may the new years have lots of explosions safe for us, not so safe for others

             😁😁`”




                                           4
          Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 5 of 17




          • January 1, 2020–Defendant replied to a comment on a post: “[FBU 3] and

              obviously putting all of the stable ingredients in and no black powder but

              just using a blasting cap would be a lot more explosive and more stable/less

              likely to turn you to swiss cheese if you happened to take a rifle round to

              your grenade pouch. Maybe pure ammonium perchlorate or any other better

              more stable ingredient that can be bought.”

          • January 9, 2020–Defendant sent the following Facebook message to

              Facebook username [FBU 4]: “I imagine those shoot smoother than any

              rifle. I'm trying to make enough grenades to give all the boys some in VA.

              Ironically those are actually legal until you put the fuze in them, fucking

              ATF clowns.”

          • February 29, 2020–“I’m still man enough to use machineguns and explosives

              here without a cute uniform, roll out and do your job plz.”

          • March 3, 2020–Defendant sent the following message to FBU 6: “Oh I

              tested the grenades the other day. Worked very well.”

Defendant made other statements related to making and carrying explosives. PSR ¶ 23.

      UPSO responded to the government’s request to add the two additional firearms

stating that while USPO did not dispute the statements made by defendant to FBI, they do

“not believe these statements are enough to support holding the defendant accountable for

an additional machinegun and an additional grenade in the offense level calculation.” PSR,

p. 27. “[T]he government should bear the burden of proof when it seeks to raise the offense

level and ... the defendant should bear the burden of proof when the defendant seeks to
                                             5
          Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 6 of 17




lower the offense level.” United States v. Howard, 894 F.2d 1085, 1090 (9th Cir. 1990).

The burden of proof is preponderance of the evidence. United States v. Kieffer, 681 F.3d

1143, 1168 (10th Cir. 2012).

       It is important to hold a defendant accountable for his actual conduct. The Court

should accept defendant’s admissions. Despite this not affecting the advisory guideline

range, the Court should absolutely consider the additional machinegun and destructive

device when determining an appropriate sentence. There is a reason that these out of court

statements are admissible at trial–they are inherently reliable, both as admissions and

statements against interest. Fed. R. Evid. 801(d)(2)(A) & 804(b). In fact, Defendant

explained to FBI that the grenade viewed in the video was a “sparkler bomb firework,” but

he then described how he made grenades and that he had tested the grenade and it worked.

As for the machinegun, not only did Defendant confess to owning and modifying the

second AK-47-style carbine, but he admitted to providing it to his friend. This machinegun

can be viewed in the CQB video operating just as Defendant described. Prior to making

these statements, Defendant was given his Miranda warnings. He was specifically warned

that, “[a]nything you say can be used against you in court.” See Exhibit 5, Advice of

Rights. This evidence, in its totality, is more than sufficient to hold Defendant accountable

for exactly what he admitted to, videoed, and photographed.

§ 2K2.1(b)(6)(B)

       Subsection (b)(6)(B) increases the offense level by 4 if the defendant, “used or

possessed any firearm or ammunition in connection with another felony offense, or

possessed or transferred any firearm or ammunition with knowledge, intent, or reason to

                                             6
          Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 7 of 17




believe that it would be used or possessed in connection with another felony offense.”

USPO has recommended this four level enhancement due to Defendant pointing the fully

automatic AK-47-style carbine at a police officer at the conclusion of a police pursuit on

May 19, 2020. PSR ¶¶ 19, 45.

       Defendant has objected to the characterization of the pursuit in PSR ¶ 19. Defendant

denies that he had a broken taillight, forced a vehicle from the roadway, or that he pointed

his weapon at the officer. He also claims that he only went 60 mph on the highway.

Additionally, Defendant states that the black rifle was an AR-15, “not an AR-47 [AK-47].”

Defendant also states that “no charges were filed.” Defendant has also objected to this

enhancement claiming that PSR ¶ 45 “double counts the weapons listed in

¶ 43…constituting an unnecessary increase in levels.”

       The government also objected to PSR ¶ 45 asserting that Defendant used or

possessed the firearm in connection with another felony––eluding an officer––in addition

to pointing of a firearm. See Okla. Stat. tit. 21, § 540A(B). USPO noted that USSG

§ 2K2.1, Application Note 14 states that subsection (b)(6)(B) applies if the firearm or

ammunition facilitated, or had the potential of facilitating, another felony offense. USPO

believed, however, that there was not “sufficient evidence to support that the defendant’s

possession of the firearm facilitated the offense of eluding an officer. PSR at 27–28. The

government disagrees.




                                             7
          Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 8 of 17




       The Court need not resolve the underlying dispute raised by Defendant as to his

inoperable taillight. 3 An individual has no legal authority to ignore an officer’s attempt to

stop his or her vehicle. These disputes are to be resolved in a court of law. A.L.G. v. State,

Okla.Crim.App., 736 P.2d 521 (1987) (holding any alleged defect in arrest warrant on

juvenile did not justify his attempt to escape and elude a police officer). Nor does the Court

need to decide the precise speed that Defendant was traveling while eluding the officer, but

merely consider the speed in relation to the offense itself.

       Defendant further denies that he caused a vehicle to exit the roadway during the

pursuit. Officer William Hicks with the McLoud Police Department (MPD) was the officer

involved in the pursuit of Defendant. Shortly after the incident, Officer Hicks wrote a

narrative of the attempted stop and pursuit. See Exhibit 6, Incident/Offense Report. In the

report, Officer Hicks notes that Defendant failed to yield to his lights and siren, failed to

come to a complete stop at two stop signs, and after turning east on County Road 1070,

Defendant forced a white sports utility vehicle off the roadway. Id. at p. 8. Officer Hicks

activated his body camera during the pursuit. See Exhibit 7, Body Cam of Pursuit.

Unfortunately, due to the position of the camera, it is difficult to see much activity on the

roadway. 4



3
  Defendant did not object to the factual assertion that he crossed the centerline multiple
times.
4
  Officer Hicks’ speedometer is visible through most of the video. There is inexplicably a
short lapse in the video at approximately the nine-second mark, after Officer Hicks makes
a left turn from McLoud Road onto Broadway westbound. The video resumes after he
had made a right turn from Broadway, traveling north on Main Street/Highway 102 just
as he approaches the railroad crossing.
                                              8
          Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 9 of 17




      Fortunately for the Court, Defendant also recorded the pursuit. See Exhibit 8, Def.

Pursuit Video. This video begins slightly before Officer Hicks’ video, as Defendant is

traveling north on McLoud Road. The video shows Officer Hicks in Defendant’s rearview

mirror attempting to stop the vehicle with lights and siren activated. Defendant can be

heard in the video acknowledging that he is not stopping for the officer and that he is

violating the law by doing so. Defendant can be seen failing to come to a complete stop at

controlled intersections. Defendant is heard chambering a round into his AK-47-style

carbine machinegun. 5 Id. at 04:44. Defendant is heard telling his mother to get weapons

ready for when he arrives. This video also shows a white sport utility vehicle move to the

right of the roadway as the pursuit approaches behind him. Id. at 03:40.

      Finally, at approximately 06:28, Defendant his heard saying, “No.                No

motherf***ers. Art, get the f***ing weapons.” This occurs as Officer Hicks is driving



5
  Defendant objected to PSR ¶ 19, stating that he possessed an AR-15 during the pursuit
incident and not the AK-47. He also objected to PSR ¶ 22, again stating that he
possessed an AR-15 as opposed to the AK-47.

Defendant confessed to FBI that he possessed his illegal AK-47 during the traffic stop as
it was “the only gun” he had at the time. He also posted on Facebook on May 20, 2020 at
3:52:50 UTC “Get everyone to my coordinates now! Tried to do a anatch [sic] and grab
on me again and ran away when I took the AK out…”

The video described in PSR ¶ 22 is attached as Exhibit 9, Update Liberty or Death. The
carbine seen in the video is not only an AK-47-style, but appears to be the exact firearm
recovered from Defendant when he was arrested.

Counsel for Defendant was presented with these facts after the government read his
objections. Counsel stated that he was withdrawing these two specific objections and
asked that Defendant not be held accountable for frivolously contesting relevant conduct
as these statements came directly from counsel himself, not the defendant.
                                            9
          Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 10 of 17




towards Defendant’s property. Defendant’s camera then pans down, showing him readying

his weapon as it is slightly raised towards the oncoming police vehicle. Officer Hicks

wrote that he saw the weapon pointed at him and backed out of the scene. Defendant

screams with elation that, “They’re backing off now. Yeah, they’re backing off now!”

       A person is guilty of endangering another while eluding if: (1) he is the driver of a

motor vehicle; (2) he received a red light and siren from a peace officer; (3) the officer’s

vehicle is an official police vehicle and directed the driver to bring his/her vehicle to a stop;

(4) he willfully eluded the officer or attempted to elude the officer by increasing his/her

speed, extinguishing his/her lights, or in any manner; and (5) while eluding/attempting to

elude the officer; (6) the driver endangered another person. Oklahoma Uniform Jury

Instructions, OUJI-CR 6-30.

       The 10th Circuit has found that this enhancement is appropriate in this exact

scenario. In United States v. Perry, 727 F. App’x. 539 (10th Cir. 2018) (unpublished), an

officer attempted to stop the vehicle driven by the defendant due to the front seat passenger

not wearing a seatbelt. Id. at 540. The officer activated his lights and siren in an attempted

to stop the defendant. The defendant “drove away, speeding upwards of 50 miles per hour.”

Id. The defendant eventually stopped, exited the vehicle, and fled on foot. Id. The officer

eventually caught up to the defendant and ordered him to put up his hands. Id. The

defendant raised his left hand, but reached into his waistband with his right. Id. The officer

again demanded that he raise both hands. Id. The defendant complied, but as he did, “a

loaded ‘Glock pistol fell from his pants.’” Id.



                                               10
         Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 11 of 17




       The defendant was charged with being a felon in possession of a firearm and

ammunition. Id. USPO recommended a four-point enhancement for using or possessing

a firearm in connection with endangering others while eluding a police officer in violation

of Okla. Stat. tit. 21, § 540A(B). Id. at 541. The defendant asserted, “under Oklahoma

law, an individual can only endanger others while eluding a police officer if he or she is

driving a motor vehicle,” and that he solely possessed the firearm after he exited the

vehicle. Id. Therefore, the defendant believed that there was no evidence that the firearm

facilitated or had the potential of facilitating the eluding. Id. The court applied the

enhancement over the defendant’s objection. The Tenth Circuit specifically found that

there is no requirement that the firearm actually facilitated the other offense. Id. The court

reasoned that if the defendant possessed the firearm during the pursuit, “then the firearm

had the potential to facilitate the felony of endangering others while eluding a police

officer.” Id. at 541–542.

       This is exactly what Defendant did and the reaction that he wanted. He had

previously told the MPD Chief that if they attempted to pull him over for a seatbelt

violation, then he would “spill [his] blood too." PSR ¶ 55. See also Exhibit 10 (two-part

video), MPD Video. But for Defendant making his threats and possessing his machinegun

during the pursuit, officers would not have retreated and Defendant may have been placed

under arrest. 6 Defendant admitted that police only retreated once he “took the AK out.”


6
 While Defendant appears to be correct that no charges have been filed at this time, he
was originally arrested on a State warrant for felony eluding, use of a firearm during
commission of a felony, and pointing a deadly weapon. PSR, at 29. See USSG § 2K2.1,
cmt. note 14(C) (defining another felony offense for the purposes of subsection (b)(6)(B)
                                             11
          Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 12 of 17




The facilitation of Defendant’s attempt to elude officers would only be more apparent had

he actually fired the machinegun.

§ 3C1.2

       USSG § 3C1.2 instructs that, “[i]f the defendant recklessly created a substantial risk

of death or serious bodily injury to another person in the course of fleeing from a law

enforcement officer, increase by 2 levels.” USPO has recommended this two-point

adjustment due to Defendant’s conduct during the pursuit. PSR ¶ 48. Defendant objects

claiming there must be a nexus between the crime of conviction and the reckless

endangerment during flight and that there is no such nexus related to “the defendant’s

possession of a modified rifle without a proper license. 7

       The government adopts the response of USPO. Defendant’s argument is contrary

to Tenth Circuit precedent. See PSR at 30–31. Additionally, the government submits that

there is a nexus. Defendant possessed the same illegal machinegun during the pursuit.

This, coupled with the threats made to law enforcement directly and indirectly over the

course of at least four months, is sufficient nexus for the adjustment.


as “any federal, state, or local offense, other than the explosive or firearms possession or
trafficking offense, punishable by imprisonment for a term exceeding one year,
regardless of whether a criminal charge was brought, or a conviction obtained.”
(emphasis added). See also Perry, 727 F. App’x. at 541.
7
  Defendant has alluded to the argument that he is simply being punished for failing to
pay taxes for possessing a machinegun. This argument is misplaced. The Tenth Circuit
has ruled that an individual cannot be convicted for failing to register a machinegun
pursuant to 26 U.S.C. §§ 5861(d) and (e) because, “the government refuses to accept this
required registration due to the ban imposed by [18 U.S.C. § 922(o)]. As a result of
Section 922(o), compliance with Section 5861 is impossible.” United States v. Dalton,
960 F.2d 121, 126 (10th Cir. 1992).
                                             12
         Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 13 of 17




                                    PUNISHMENT

       In determining the appropriate sentence, the Court must consider the factors in 18

U.S.C. § 3553(a). The first factor is the nature and circumstances of the offense and the

history and characteristics of the offense. Defendant has repeatedly claimed to be a

“peaceful person.” The evidence is in sharp contrast. Defendant has repeatedly made

threats to use violence against law enforcement if they attempted to enforce laws that he

believed went against his “peaceful freedoms.” Defendant fails to understand that our

system of government is not established in a manner that allows for individuals to

selectively decide which laws they believe are just. We are a representative government.

He is not a patriot for choosing to use violence against the enforcement of these laws.

Defendant attempts to use the very type of threats and acts of aggression that he claims

have been directed at him.

       As to the seriousness of the offense and the need to promote respect for the law,

Defendant has made his intentions very clear. He threatened to spill the blood of the MPD

Chief should they attempt to stop him for failing to wear a seatbelt. In the CQB video,

Defendant is shooting at targets in which the word “POLICE” and a badge have been drawn

on the silhouettes. Defendant admitted to FBI that he converted this first AK-style carbine

prior to any problems with the MPD because he wanted his “rights.” Exhibits 2 & 3.

Defendant did everything he could to provoke a violent altercation with law enforcement

that surely would have ended violently.




                                            13
         Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 14 of 17




      Defendant has stated his disrespect for the law, his open defiance of the law and law

enforcement, and encouraged others to act in conformity. The following are statements of

Defendant that he either posted to Facebook or made publicly:

   • 01/01/2020–Break the law any way you can, they aren’t gonna legalize it by asking

      them;

   • 1/14/2020–The only good cop is a dead one. Including the “good” bad ones not

      making the other ones good cops.

   • 1/16/2020–[Facebook User] we know, we’re already felons. Now comes to the time

      when people who said they weren’t gonna follow the law show if they were actually

      just talking hard.

   • 2/20/2020–Defendant gave a speech in front of the Oklahoma State Capital in which

      he declared his willingness to use illegal weapons to resist the laws he disagreed

      with, including the killing of others. PSR at 28; See also Exhibit 11, Capital Speech.

   • 3/14/2020–Shame I love illegal weapons and being a criminal. Liberty or Death.

   • 3/14/2020–Defendant refers to himself as the admin for the Oklahoma Chapter of

      the New Sons of Liberty. He asks for people that are actual “pipehitters” and ends

      his post with, “The clock is ticking. Sic Semper Evello Mortem Tyrannis [Thus I

      always bring death to tyrants].”

   • 3/14/2020–[Facebook User] cool excuses, still get f***ed. I’ll be the one driving

      without my seatbelt on with a select fire and grenades pussy.




                                            14
         Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 15 of 17




   • 3/30/2020–Good deal, are you willing to fight law enforcement and the US

       government and kill or be killed for defending any peaceful freedom?

   • 4/30/2020–“As you can see, I got weapons right on me. I got illegal weapons on

       me. But none of them are going to do anything because I’m a peaceful person.

       Right?” PSR ¶ 17. See also Exhibit 12, Kansas News.

   • Defendant told his girlfriend that he wanted to go “pig hunting,” referring to police.

       Detention Hearing Transcript, p. 35, 9–13 (attached hereto as Exhibit 13).

Defendant has consistently stated that he will not follow what he knows to be the law.

“Defendant referred to terrorist laws and that the police were the equivalent of terrorists.”

Exhibit 14, Order on Detention. Defendant has previously argued that his threats should

be protected by the First Amendment. Exhibit 13, at 115, 123. As Judge Mitchell stated,

however, that the statements are “still threats in no uncertain terms.” Id. at 132.

       There is a clear need to protect the public from Defendant and to afford an adequate

deterrence to this criminal conduct, both to Defendant and to his followers–Boogaloo Boys

and the New Sons of Liberty.

                                     CONCLUSION

       The government respectfully requests this Court find that Mr. Ledbetter’s guideline

is as submitted above and impose a sentence at the top of the advisory guideline range,

which is sufficient, but not greater than necessary, to achieve the purposes of sentencing,

after consideration of the factors set forth above as they relate to 18 U.S.C. ' 3553(a) and

the Sentencing Guidelines.



                                             15
Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 16 of 17




                                  Respectfully submitted,

                                  TIMOTHY J. DOWNING
                                  United States Attorney


                                  s/ MATT DILLON
                                  MATT DILLON
                                  OBA No. 19321
                                  Assistant United States Attorney
                                  210 Park Ave., Suite 400
                                  Oklahoma City, OK 73102
                                  (405) 553-8700 (Office)
                                  (405) 553-8888 (Fax)
                                  Matthew.Dillon@usdoj.gov

                                  s/ JESSICA PERRY_
                                  JESSICA PERRY
                                  OBA No. 22681
                                  Assistant United States Attorney
                                  210 Park Avenue, Suite 400
                                  Oklahoma City, Oklahoma 73102
                                  (405) 553-8700 - Office
                                  (405) 553-8888 - Fax
                                  Jessica.Perry2@usdoj.gov




                             16
         Case 5:20-cr-00168-G Document 42 Filed 12/07/20 Page 17 of 17




                            CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrants:

       Michael S. Johnson, attorney for Mr. Ledbetter.


                                             s/MATT DILLON
                                             Assistant U.S. Attorney




                                            17
